 

Exhibit 10.19c

 

Pursuant to the terms and conditions of the Company’s 2014 Incentive Plan (the
“Plan”), you have been granted a Restricted Stock Award for ________ shares of
stock as outlined below.

 

Granted To:  Employee Name       Grant Date:  mm/dd/yy       Granted:  ##      
Grant Price:  $##       Vesting Schedule:  

 

By my signature below, I hereby acknowledge receipt of this Grant on the date
shown above, which has been issued to me under the terms and conditions of the
Plan. I further acknowledge receipt of the copy of the Plan and agree to conform
to all of the terms and conditions of the Grant and the Plan.

 

Signature:     Date:  

 

 

 

